ín thi¿ coritttivfersy submitted upon a statement of agreed facts pursuant to section 546 of the Civil Practice Abtj plaintiff, ás & taxpayer, seeks a déteríriihatiori thát section 79 bf the Charter of the City bf Lbng Beach,- as amended by Local Law, 195Í; Kb. 1 of that city, is uneo'üstitütioñal insofar ás it permits the eouiicil tif the city tti issue bondá to fitiatiee cOristrüetion tif a seiver systém, cbritainihg a provision for mandatory redemption prior to the dato" bf their maturity, as in violation tif the ititerdiction tif toetibh 2 tif article VIII tif the Stfite Ctitistitntion, that such indebtedness shall be paid in atinuál installments over a period of years not longer than the period of probable usefulness of the object or purpose for which it was contracted and that no installment “ shall be more than fifty per centum in excess of the smallest prior installment.’’ Plaintiff álso seeks an injunction restrairiirig the defendants,. as members of the council bf the city, from taking further action to authorize the issuance ,pf séwér bonds as Contemplated by an ordinance enacted by the, council dated .February 24, 1951, as" amended by bfdiháiice dated May 9, 195Í. The period of. probable usefulness of a sewer system construction is thirty years'. (Local Firiahee Law, § 11.00, sribd, 4.) The ordinance estimates the cost of the construction to be $675,000, find it, proposes to issue" 675 serial bonds, each in the amount tif $1,000, to mature in numerical order, $20,000" in each of the fifteen years frorri Í952 to 196$, both inclusive, and $25,000 in each of the ijfteen years from 1967 tp 1981, both inclusive, for a. tptal of payments equaling the estimated ep'St tif the improverii'ent in annual installments extending over a period of thirty years, commencing in Í952. However, the ordinance further states that the city- shall be required to redeem. “ at least $245,000 par value of said, bonds ” in I960 arid likewise “at least $230,000 par" value tif said bonds” in. Í961. tibnsefitiently, and it is so stipulated, liquidation to the extent of $265,000 in Í960 and $250,000, iri 1961 is contemplated, and the payment in 1961 would also Constitute the indebtedness frilly paid, .It is riur opinion that the payments sti required by way of réáémptióti would be instáñiherili find that", therefore, the proposed installments payable iri 1960 arid 196Í would be “more tonn fifty per centum in excess tif the smallest prior installment,”, which is in the ájtíourif of, $20,Odd. Iri any fevent, if those payriiehts be" not installments then thejt Certainly are prohibited, for only installments áre contemplated by the constitutional prtivisitin. Accordingly, judgment is unanimously directed in *981favor of plaintiff and against defendants, without costs. Present ■— Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ. Submit judgment upon five days’ notice.